Name: 88/20/EEC: Commission Decision of 22 December 1987 approving a specific programme for the improvement of processing and marketing structures in the Spanish wine- growing sector forwarded by Spain under Council Regulation (EEC) No 355/77 (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity
 Date Published: 1988-01-13

 Avis juridique important|31988D002088/20/EEC: Commission Decision of 22 December 1987 approving a specific programme for the improvement of processing and marketing structures in the Spanish wine- growing sector forwarded by Spain under Council Regulation (EEC) No 355/77 (only the Spanish text is authentic) Official Journal L 009 , 13/01/1988 P. 0017 - 0018*****COMMISSION DECISION of 22 December 1987 approving a specific programme for the improvement of processing and marketing structures in the Spanish wine-growing sector forwarded by Spain under Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) (88/20/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 23 July 1987 the Spanish Government forwarded a programme for the improvement of processing and marketing structures in the Spanish wine sector; whereas it forwarded additional information on 10 November 1987; Whereas the aim of this programme is to improve and rationalize the reception of grapes, wine-making, the treatment and ageing of wine, the use of by-products of wine-making, and storage and packaging; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas investments for modernizing and creating facilities for the reception of grapes, for fermentation rooms and for wine-making and other equipment for the manufacture of table wine are nonetheless ineligible for financial assistance under Regulation (EEC) No 355/77 where they relate to wines of a type and quality which do not have reasonable marketing prospects and which would lead to an increase in capacity; Whereas, notwithstanding the criteria laid down by the Commission for the choice of projects to be financed under Regulation (EEC) No 355/77, and in particular under B 3, point 16 of Communication 85/C 78/06 (3), the programme shows that assitance under this Regulation is justified for investments related to the manufacture of quality wines produced in specified regions with an average price not exceeding three times the guidance price, and related to modernizing and creating facilities for the reception of grapes, for fermentation rooms and for wine-making and other relevant equipment, where these investments are being made in regions with structural deficiencies which do not produce top quality wines; Whereas, notwithstanding the criteria laid down by the Commission for the choice of projects to be financed under Regulation (EEC) No 355/77, and particularly under the second indent of B 3, point 15 (a) of Communication 85/C 78/06, it is justified, considering the peculiarity of the Spanish situation, which is similar to that of Greece, to extend approval of this programme to investments relating to concentrated must and rectified concentrated must where these products are covered by Annex II of the Treaty, if the investments relate to wine processing and marketing facilities, and do not relate to distillation; Whereas this programme contains sufficient details as specified in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the Regulation can be achieved in respect of the wine sector in Spain; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the wine sector submitted by the Spanish Government on 23 July 1987, and as supplemented on 10 November 1987, pursuant to Council Regulation (EEC) No 355/77, is hereby approved. 2. The approval does not extend to investments relating to the modernization or creation of facilities for the reception of grapes, for fermentation rooms, or for wine-making and other relevant equipment for producing table wines of a type and quality the marketing prospects for which are not reasonable, or which would lead to an increase in capacity. 3. The approval of this programme also extends to investments envisaged under B 3, point 16 of the criteria laid down by the Commission for the choice of projects to be financed under Regulation (EEC) No 355/77 where the wines manufactured are quality wines produced in specified regions and have an average price not exceeding three times the guide price, and where the investments relate to facilities for the reception of grapes, for fermentation rooms, and for wine-making and other relevant equipment, and are being made in regions with structural deficiencies which do not produce high quality wines. 4. The approval of this programme also covers investments under the second indent of B 3, point 15 (a) of the criteria laid down by the Commission for the choice of projects to be financed under Regulation (EEC) No 355/77 if the products involved are concentrated must or rectified concentrated must coming under Annex II of the Treaty, and if the investments relate to wine processing and marketing facilities and do not relate to distillation. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No C 78, 26. 3. 1985, p. 7.